PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/564,250
Filing Date: 9 Sep 2019
Appellant(s): Angel Water, Inc.



__________________
Lawrence H. Aaronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Arguments (b)(i) “Hui would not have made up for the admitted deficiency of Fike”
Appellant argues on page 6 of the appeal brief that “Hui does not disclose or suggest whatsoever responding to a detected flow of water by triggering a pump to inject a chlorinated substance.” And further on page 7 paragraph 2 “Hui also does not disclose anything whatsoever about responding to a flow of water by transmitting to such a pump a control signal by way of an electronic triggering line.”
The Examiner respectfully disagrees and notes that Fike is disclosed as already having a pump (Fike Fig. 4, par. [31, 45]; chlorine pump 18). Hui is utilized for the introduction of a flow valve, that may be electronically coupled to the pump. Thus, Hui's chlorinator flow valve that can be electronically coupled to Fike's pump.
As noted in the Final Rejection dated 11/17/2021 argument 8a, and is reproduced below:
The claims indicate a flow valve, which is a flow control device that controls the volume flow within a pneumatic system. Additionally, the claims indicate the flow valve is configured to sense the flow of water, and in response to sensing transmit an electronic signal. Hui’s system that indicates a reed switch that senses the flow of a fluid through the system and responds accordingly by activating the chlorinator as appropriate (Pr. 49, 50). Thus, Hui’s claimed apparatus is configured to perform the same claimed function as Applicant’s claimed flow valve. As previously indicated, Hui indicates the chlorinator is activated via the reed switch, by sending a signal and activates the chlorinator. Hui’s device module is electrical and further should stay dry to ensure longevity of the module and sensor (Pr. 50).

Appellant further argues on page 7 paragraph 2-3 “Hui does not disclose anything whatsoever about a pump that is configured to inject a chlorinating substance into the unit of piping…Given the complete absence in Hui of any suggestion of a pump configured to inject a chlorinating substance into the unit of piping, Hui necessary fails to disclose responding to a detected flow of water by triggering such a pump to inject a chlorinated substance.” 
The Examiner respectfully disagrees. Fike is cited for providing a chlorine pump (Fike Fig. 4, par. [31, 45]; chlorine pump 18). Additionally; Hui paragraph 23 indicates that "...interchangeable with the housing. For example, a pool circulation pump." Furthermore, paragraph 48 of Hui indicates module 50 (the housing) may be a pump for pool water circulation, and further Hui paragraph 13 and claim 7 indicates the utilization of chlorinators and circulation pumps. All of which further suggests that Hui is capable of being connected to or utilize a pump.

Arguments (b)(ii) “Takashi would not have made up for the admitted deficiency of Fike”
Appellant argues on page 8 last paragraph to page 9 that, “Appellant has not found in Takashi any disclosure whatsoever related to pumping of a chlorinated substance into a unit of piping. Further, Applicant has not found in Takashi any disclosure whatsoever related to transmitting to a pump an electronic control signal by way of a triggering line that remotely triggers the pump to inject the chlorinating substance into a unit of piping. Therefore, Appellant submits that Takashi is off point.”
The Examiner respectfully disagrees. Appellant’s field of endeavor is directed towards treating untreated well water. Takashi discloses the general treatment of water via the in-line chlorine generation electrolyzer, and uses it to treat well water (Pr. 70). The Examiner further notes that Takahashi is utilized to provide the known phenomena that using an electronic control signal is supplied electrically, and can generate/activate another device in response to the flow via the electric signal. Utilizing the electronic signal that powers both the pump or solenoid valve for passing water through the system will allow the apparatus to control the application or stop of voltage (See Takashi Pr. 47).

Arguments (b)(iii) “The Combination of Fike, Hui, and Takashi Would Not Have Reasonably Suggested the Invention of Claim 1, and The Examiner Did Not Establish Prima Facie Obviousness of Claim 1”
Appellant argues on page 10 paragraph 2 “the Examiner did not assert there that so modifying Fike would have resulted in the invention recited by claim 1”. Appellant further argues at the top of page 11, “Appellant also submits that one would not have been logically motivated to combine Hui with Fike, because that combination would have rendered Fike unsatisfactory for its intended purpose and would have changed Pike's principle of operation.”
The Examiner respectfully disagrees, and notes that this argument was previously addressed in the Final Rejection dated 11/17/2021 paragraph 10, and is reproduced below: 
In response to applicant's argument that combining Fike and Hui is improper as it would render Fike unsatisfactory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
However, the Examiner notes that the current rejection of record has been modified to further indicate that the combination of Fike and Hui would be motivated to combine the references in order to further utilize an electronic signal that powers both the pump or solenoid valve for passing water through the system to control the application or stop of voltage of the (See Takashi Pr. 47).
Furthermore, it is asserted that the Fike would be modified by Hui's structure of "sensing the flow of water", in order to provide Takahashi's electronic control signal to control the application of the chlorine.

Appellant further argues on page 11 last paragraph to top of page 12, “Particularly, Pike's sensor and means for injecting chlorine would become useless, because these components would no longer be needed when the system is in operation with Hui's flow switch, as Hui's system would attain a high level of chlorine due to the constantly recirculated water, and Fike' s sensor would never trigger the means to add more chlorine.”
The Examiner respectfully disagrees and notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, this further does not discuss the new combination of Fike, Hui, and Takahashi; as Takahashi has been provided to suggest utilizing an electronic signal to provide a control of the addition of chlorine (i.e. to not over chlorinate based on a predetermined setting). Hui indicates in Pr. 49; "senses the movement of the magnet and responds accordingly activating the chlorinator as appropriate. In the case of the variable switch 40, the activation level is predetermined and can be set to the appropriate level proportionate to the water pressure through the housing.” This suggests that even if there is a constant flow of Fike, it is still modifiable to have a baseline movement/flow that can be set.

Arguments (c) “The Combination of Fike, Hui, and Takashi Would Not Have Reasonably Suggested the Invention of Claim 15, and the Examiner Did Not Establish Prima Facie Obviousness of Claim 15”
Appellant argues “Further, as with claim 1, combining Fike and Hui together as the Examiner sought to do would have been improper, as doing so would have changed the principle of operation of Fike and/or rendered Fike unsatisfactory for its intended purpose”
The Examiner respectfully disagrees and notes that the arguments recited are similar to the arguments presented in (b)(iii). For sake of brevity, the arguments will not be repeated.

Arguments (d) “The Examiner Further Clearly Erred in Rejecting Claim 4”
Appellant argues that JUST does not disclose claim 4. The Examiner respectfully disagrees, and notes that claim 4 depends upon claim 2, which recites indicates that a solution must come from the contact reservoir. As such, the combination of Fike, is already utilizing raw water from a reservoir (Fike Fig. 4; Par. 33-34, 44; tank 32 connects to line 128), and Fike par. 26 indicates that the water is supplied to the tanks 32. 

Arguments (e) “The Examiner Further Clearly Erred in Rejecting Claim 9”
Appellant argues that, “the cited disclosure of Dunlop and Sakata and has found no suggestion of a contact reservoir tank containing a centrifuge-like spin-down operation that separates organic substances from the solution.”
The Examiner respectfully disagrees, and notes that Appellant has not defined the metes and bounds of what “spin-down” operation is. Paragraph 19 of Appellant’s original disclosure recites, “Further, contact reservoir 114 may include a spin-down function that acts as or similarly to that of a centrifuge. Thus, this function may serve to efficiently separate the neutralized organic substances from the solution”. However, the Examiner reiterates that the breadth of what “a similar centrifuge” is not clearly defined. As such, static mixers, which causes turbulent flow, mixes the chlorinating substance allowing it to neutralize or prevent algae and bacterial growth.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DBH/Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779   


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.